Citation Nr: 0003669	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-01 943A	)	DATE
	)
	)

                          
THE ISSUE

Whether the October 23, 1997, decision of the Board of 
Veterans' Appeals denying entitlement to dependency and 
indemnity compensation benefits as the surviving spouse of 
the veteran should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Charles A. Murphy, Attorney


ATTORNEY FOR THE BOARD

C. Hickey, Counsel




INTRODUCTION

The veteran had active military service from November 1, 
1961, to February [redacted], 1967.  He died on 
February [redacted], 1967. 

On February 23, 1998, the Board received a motion requesting 
reconsideration of an October 23, 1997, decision of the Board 
that denied the appellant's claim of entitlement to 
dependency and indemnity compensation benefits as the 
surviving spouse of the veteran.  The motion was denied by 
the Acting Chairman of the Board in March 1998.  In the March 
1998 denial, the appellant was informed of recently- enacted 
legislation, Public Law No. 105-111, 111 Stat. 2271 (1997) 
(codified at 38 U.S.C. § 7111) which, for the first time, 
granted the Board authority to review and revise a prior 
decision of the Board on the grounds of clear and 
unmistakable error (CUE).  The Board also advised the 
appellant that her motion for reconsideration on the basis of 
obvious error was also construed as a motion for revision of 
the October 1997 Board decision on the grounds of CUE.  
Review of the CUE motion was deferred pending the issuance of 
implementing regulations.

In March 1999 the appellant was advised through her attorney 
that final regulations pertaining to filing a CUE motion had 
been published and she was provided a copy thereof.  These 
regulations include the general requirements that the motion 
for CUE include the name of the veteran, the applicable VA 
file number, the date of the Board decision to which the 
motion relates and the issue or issues to which the motion 
pertains. 38 C.F.R. § 20.1404(a).  At that time the Board 
advised the appellant that despite the March 1998 
communication to the contrary, the appellant's motion for 
consideration would not be construed as a CUE motion, unless 
the Board was advised by the appellant or her attorney that 
she wanted such consideration to be undertaken.  

Received in April 1999 was a second copy of the appellant's 
February 1998 motion for reconsideration of the October 1997 
decision accompanied by a letter from her attorney indicating 
her desire for consideration under the law respecting claims 
of clear and unmistakable error in Board decisions.  These 
two documents meet the requirements of 38 C.F.R. § 20.1404(a) 
regarding a motion for CUE revision of a Board decision on 
the grounds of clear and unmistakable error.  

In addition to the specific requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error set forth under 38 C.F.R. § 20.1404(a), there are also 
specific requirements for making allegations of clear and 
unmistakable error that are set forth under 38 C.F.R. § 
20.1404(b).  Such requirements include that "[t]he motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied."

The appellant's motion for reconsideration did state with the 
requisite degree of specificity the alleged clear and 
unmistakable error in the Board's October 1997 decision.  
Accordingly, the requirements of 38 C.F.R. § 1404(b) are 
deemed to be met.


FINDINGS OF FACT

1.  On October 23, 1997, the Board of Veterans' Appeals 
denied the appellant's claim of entitlement to dependency and 
indemnity compensation benefits as the surviving spouse of 
the veteran.
 
2.  In April 1999, a motion for revision of the October 1997 
Board decision was filed based on clear and unmistakable 
error.

3.  The Board's October 1997 decision denying the appellant's 
claim of entitlement to dependency and indemnity compensation 
benefits as the surviving spouse of the veteran, does not 
contain an error which, had it not been made, would have 
manifestly changed the outcome of any claim.


CONCLUSION OF LAW

The criteria for revision of the Board's October 1997 
decision, which denied the appellant's claim of entitlement 
to dependency and indemnity compensation benefits as the 
surviving spouse of the veteran based on clear and 
unmistakable error have not been met. 38 U.S.C. § 7111 
(1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was married to the veteran at the time of his 
death.  As his surviving spouse she was awarded dependency 
and indemnity compensation benefits in May 1967, effective 
from the date of death.  In August 1972 the appellant was 
married to [redacted].   

The record contains a copy of the appellant's Complaint for 
Divorce, dated in October 1987, in which she filed for 
divorce from her second husband, [redacted].  Also of 
record is a certificate of death that shows that [redacted] 
[redacted] died in February 1991.  The certificate notes that he 
was married to the appellant at the time of his death, and 
that the appellant provided the information required in 
completing the death certificate.  Both documents reflect 
that the appellant and her husband resided at separate 
locations.

Also of record is a copy of a Stipulation of Dismissal, dated 
in March 1991, filed in the Probate and Family Court of the 
appellant's jurisdiction, which stipulates that the 
appellant's complaint for divorce from [redacted] may be 
dismissed, ostensibly due to his death.  A copy of his death 
certificate was attached to the Stipulation. 

At her personal hearing held at the RO in January 1994, the 
appellant argued that, essentially, she was unable to obtain 
a final divorce from her second husband, [redacted], due to his 
illness.  The appellant stated that she was unaware of the 
extent of her husband's illness in 1987 when she commenced 
divorce proceedings.

At her hearing before the Board in June 1997, the appellant 
testified that [redacted] moved out of their marital house prior 
to the time that she filed for divorce in 1987 and that after 
that time, she supported herself.  She explained that the 
delay in the divorce proceedings was caused at least in part 
by [redacted] illness and associated hospitalizations.  She 
stated that prior to the final court date, [redacted] was 
hospitalized for months and subsequently passed away.  It was 
argued that the law did not require a final divorce decree, 
but required only termination of the marriage.

In a letter dated in January 1997, the attorney who was 
retained by the appellant to represent her in her divorce 
proceedings wrote that the marriage between the appellant and 
[redacted] was effectively terminated when she applied for 
divorce and that she was reluctant to proceed with the 
divorce proceedings in light of [redacted] health.  In a May 
1997 letter, the attorney stated that it was his opinion that 
the appellant's marriage to [redacted] ceased to exist on or 
before August 31, 1987.


Legal Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c).

The applicable law in effect at the time of the October 1997 
Board decision, generally provided that remarriage of the 
surviving spouse of a veteran did not bar the furnishing of 
benefits to such person as the surviving spouse of the 
veteran if the remarriage was void, or had been annulled by a 
court with basic authority to render annulment decrees unless 
the Secretary of the VA determined that the annulment was 
secured through fraud by either party or collusion. 38 
U.S.C.A. § 103(d); 38 C.F.R. § 3.55 (1997).

The law in effect prior to 1990 provided reinstatement of 
entitlement to DIC to remarried surviving spouses upon the 
termination of their disqualifying marriages by death, 
divorce, annulment, or if the remarriage was declared void. 
38 U.S.C. § 103(d) (1989).  The law was later amended by the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8004(a) and (b) 104 Stat. 1388-343 (1990) (1990 Act), 
the Veterans' Benefits Improvement Act of 1991, Pub. L. No. 
102-86, § 502, 105 Stat. 424 (1991) (1991 Act), and Pub. L. 
No. 102-568, § 103(a) and (b), 106 Stat. 4322 (1992) (1992 
Act ). See Owings v. Brown, 8 Vet. App. 17 (1995); Fournier 
v. Brown, 4 Vet. App. 550 (1993).  

Section 8004 of the 1990 Act, which applied to claims filed 
after October 31, 1990, allowed reinstatement of DIC to 
remarried surviving spouses only if the remarriage was 
declared annulled and void. Owing, 8 Vet. App. at 19-20.  The 
1991 Act included a Savings Provision which provided that the 
amendments made by Section 8004 of the 1990 Act shall not 
apply with respect to any individual who on October 31, 1990, 
was a surviving spouse within the meaning of 38 U.S.C.A. 
§ 101(3). 38 U.S.C.A. § 103, note; Owings, 8 Vet. App. at 20.  
The legislative history of the 1991 Act explains that the 
legislation was passed to provide reinstatement eligibility 
for DIC for surviving spouses whose disqualifying marriages 
ended prior to November 1, 1990.  Explanatory Statement on 
H.R. 1047, 102 Cong., 1st Sess. (1991), reprinted in 1991 
U.S.C.C.A.N., 181, 191; Fournier, 4 Vet. App. at 552.  The 
1992 Act declared that Section 8004 was inapplicable to any 
case in which a legal proceeding to terminate an existing 
marital relationship was commenced before November 1, 1990, 
by an individual who, but for the marital relationship, would 
be considered the surviving spouse of the veteran, if that 
proceeding directly resulted in the termination of such 
marriage. 38 U.S.C.A. § 103, note; Owings, 8 Vet. App. at 20.

Under the applicable law the term surviving spouse means a 
person of the opposite sex who was the spouse of the veteran 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death and who has not remarried or has not 
since the death of the veteran, and after September 19, 1962, 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3).  The term DIC means a monthly payment 
made by the Secretary of the VA to a surviving spouse, child 
or parent because of a service-connected death occurring 
after December 31, 1956, or pursuant to the election of a 
surviving spouse, child, or parent, in the case of such a 
death occurring before January 1, 1957. 38 U.S.C.A. § 
101(14).

Applicable regulations further provided that on or after 
January 1, 1971, remarriage of a surviving spouse terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage, would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage has been 
terminated by death, or has been dissolved by a court with 
basic authority to render divorce decrees unless the VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion. 38 C.F.R. § 3.55 
(a)(2)(1997); Id.

At the time of the Board's October 1997 decision it was 
argued that the appellant's DIC should be restored because 
her marriage was effectively terminated in 1987.  The 
appellant contended that while a divorce decree was not 
issued in her case, her marriage was essentially terminated 
prior to [redacted] death.  She argued that the law required 
simply an effective termination of the marriage.  

However, the applicable law contains no such provision.  The 
1992 Act provided that DIC benefits may be awarded to an 
individual who began a legal proceeding to terminate an 
existing marital relationship prior to November 1, 1990, if 
that proceeding directly resulted in the termination of the 
marriage.  The language of the law clearly required 
termination by a legal proceeding which was initiated prior 
to November 1, 1990.  In this case, the legal proceeding 
initiated by the appellant in 1987 did not terminate her 
marriage to [redacted], which was terminated, rather, by her 
husband's death in 1991.  For this reason, the appellant's 
circumstances do not fall within the confines of the 
applicable law.

The argument was also made that the spirit of the law, as 
interpreted by the appellant would support her claim of 
entitlement.  The Board, however, is bound by the law as 
written and must apply the law as such.  Unfortunately, the 
termination of the appellant's marriage to [redacted] in 1991 due 
to his death precluded reinstatement of DIC benefits as the 
surviving spouse of her first husband, the veteran in October 
1997.  In this regard, the Court has held that in a case 
where the law is dispositive, the claim should be denied 
based upon the absence of legal merit. Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In view of the applicable law, the appellant's claim was 
properly denied by the Board in October 1997.  No error of 
any kind is found in the Board's adjudication of her appeal, 
and clearly there is no evidence of the type of error, which 
would have manifestly changed the outcome of her claim, as is 
required for a showing of CUE. 38 C.F.R. § 20.1403(c).  The 
appellant has made no other allegations of errors in fact or 
law with the Board's October 1997 denial of her reinstatement 
of eligibility for DIC.  Consequently, her motion of clear 
unmistakable error with respect to the October 1997 Board 
decision must be denied.

ORDER

The motion to revise or reverse an October 1997 decision of 
the Board of Veterans' Appeals denying the appellant's claim 
of entitlement to dependency and indemnity compensation 
benefits as the surviving spouse of the veteran on the 
grounds of clear and unmistakable error is denied.



		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals


 


